DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
	Applicant's submission filed on 5/2/2022 has been entered. In accordance with that submission, the after final claim set filed 4/4/2022 is hereby entered. Amended Claim 3 has been noted. Claims 1-17 are currently pending. 

Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.  
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a pressure reducing device” (Claims 1-3)
“water return system” (Claims 1-3)

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“a pressure reducing device” (from Claims 1-3) is being interpreted as: a throttling valve
“water return system” (from Claims 1-3) is being interpreted as: a system comprising a return pump disposed in a return conduit

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Pronske et al. (US 2014/0137779 A1) (hereinafter “Pronske”).
	Regarding Claim 1, Pronske teaches a system for generating steam (Fig. 3), comprising: 
	a direct steam generator (“Oxy-Fuel Combustor”) (see at least [0043] and Fig. 3) configured to generate saturated steam and combustion exhaust constituents from feedwater (see at least [0045] and Fig. 3); 
	a close coupled heat exchanger (“Condenser”) fluidly coupled to the direct steam generator (see Fig. 3), the close coupled heat exchanger configured to route the saturated steam and combustion exhaust constituents through a condenser portion of the close coupled heat exchanger (portion that feeds conduit (54)) via a condenser side steam conduit (53) and configured to condense the saturated steam to form a condensate (see at least [0053]-[0056], [0061] and Fig. 3); 
	a pressure reducing device (the throttling valve disposed in conduit (54) as shown in Fig. 3) fluidly coupled with a condenser side condensate conduit of the close coupled heat exchanger condenser portion (portion of conduit (54) that is upstream from the valve disposed in line (54) as shown in Fig. 3) (see at least [0062] and Fig. 3); 
	a separation tank (“H2O Storage”) and water return system (system comprising conduit (55) and the pumps within conduit (55) as shown in Fig. 3) fluidly coupled to the pressure reducing device via an expansion conduit (portion of conduit (54) that is downstream from the valve disposed in line (54) as shown in Fig. 3), wherein the separation tank and water return system is configured to separate the combustion exhaust constituents from the condensate (via the “vent” - see at least [0017], [0055] and Fig. 3); and 
	an evaporator portion of the close coupled heat exchanger (portion that feeds conduit (58)) fluidly coupled with the separation tank and water return system via an evaporator side condensate conduit (55), wherein the evaporator portion is configured to heat the condensate from the separation tank and water return system via heat transfer between the condenser portion and evaporator portion of the close coupled heat exchanger (see at least [0062] and Fig. 3). 
	Pronske fails to explicitly teach that the evaporator portion is configured to evaporate the condensate to form super-heated steam. However, Pronske does teach of a super heater (“SuperHX”), separate from the close coupled heat exchanger (“Condenser”), that is disposed directly adjacent to and in series with the close coupled heat exchanger (“Condenser”) that is configured to form super-heated steam (see at least [0016], [0061]-[0062] and Fig. 3). Thus, Pronske fails to explicitly teach that the close coupled heat exchanger and the super heater are one integral unit that is configured to form super-heated steam.  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply combined the separate close coupled heat exchanger (“Condenser”) and super heater (“SuperHX”), which are disposed directly adjacent to and in series with one another (as shown in Fig. 3), to form one integral unit as opposed to two separate units since it has been held that use of a one piece construction instead of a multi-piece construction would be “merely a matter of obvious engineering choice” (In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)). As can be observed in Fig. 3, no mechanisms exist in the conduits between the close coupled heat exchanger (“Condenser”) and the super heater (“SuperHX”). Thus, simply connecting the close coupled heat exchanger (“Condenser”) directly to the super heater (“SuperHX”) as opposed to separating them by conduits would not have affected operation of the system. 
Therefore, it would have been prima facie obvious to modify the system taught by Pronske by simply combining the separate close coupled heat exchanger (“Condenser”) and super heater (“SuperHX”) to form one integral unit as opposed to two separate units since doing so would have been “merely a matter of obvious engineering choice”. Note that such modification would have necessarily resulted in the evaporator portion of the combined close coupled heat exchanger (which would be the combined portion that feeds line (59)) being configured to form super-heated steam as claimed. 

(In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)(A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, “that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.”)


Regarding Claim 2, Pronske teaches a system for generating steam (Fig. 3), comprising: 
	a direct steam generator (“Oxy-Fuel Combustor”) (see at least [0043] and Fig. 3); 
	a feed conduit (47) fluidly coupled to the direct steam generator configured for delivery of feedwater (“Produced Water”) to the direct steam generator (see Fig. 3), wherein the feedwater includes organic and inorganic constituents (“hydrocarbons” and “water”) (see at least [0004], [0012], [0059] and Fig. 3); 
	a fuel source (42) fluidly coupled to the direct steam generator to provide power to operate the direct steam generator (see at least [0060] and Fig. 3);  
	at least one of an air conduit and an oxygen enriched air conduit (41) fluidly coupled with the direct steam generator (see at least [0060] and Fig. 3);   
	a close coupled heat exchanger (“Condenser”) fluidly coupled to the direct steam generator (see Fig. 3), the close coupled heat exchanger configured to route saturated steam and combustion exhaust constituents through a condenser portion of the close coupled heat exchanger (portion that feeds conduit (54)) via a condenser side steam conduit (53) and configured to condense the saturated steam to form a condensate (see at least [0053]-[0056], [0061] and Fig. 3);	
	a pressure reducing device (the throttling valve disposed in conduit (54) as shown in Fig. 3) disposed after the close coupled heat exchanger condenser portion and fluidly coupled to the condenser portion of the close coupled heat exchanger via a condenser side condensate conduit (portion of conduit (54) that is upstream from the valve disposed in line (54) as shown in Fig. 3) (see at least [0062] and Fig. 3);  
	a separation tank (“H2O Storage”) and water return system (system comprising conduit (55) and the pumps within conduit (55) as shown in Fig. 3) fluidly coupled to the pressure reducing device via an expansion conduit (portion of conduit (54) that is downstream from the valve disposed in line (54) as shown in Fig. 3), wherein the separation tank and water return system is configured to separate the combustion exhaust constituents from the condensate (via the “vent” - see at least [0017], [0055] and Fig. 3); and  
	an evaporator portion of the close coupled heat exchanger (portion that feeds conduit (58)) fluidly coupled with the separation tank and water return system via an evaporator side condensate conduit (55), wherein the evaporator portion is configured to heat the condensate from the separation tank and water return system via heat transfer between the condenser portion and evaporator portion of the close coupled heat exchanger (see at least [0062] and Fig. 3). 
	Pronske fails to explicitly teach that the evaporator portion is configured to evaporate the condensate to form super-heated steam. However, Pronske does teach of a super heater (“SuperHX”), separate from the close coupled heat exchanger (“Condenser”), that is disposed directly adjacent to and in series with the close coupled heat exchanger (“Condenser”) that is configured to form super-heated steam (see at least [0016], [0061]-[0062] and Fig. 3). Thus, Pronske fails to explicitly teach that the close coupled heat exchanger and the super heater are one integral unit that is configured to form super-heated steam.  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply combined the separate close coupled heat exchanger (“Condenser”) and super heater (“SuperHX”), which are disposed directly adjacent to and in series with one another (as shown in Fig. 3), to form one integral unit as opposed to two separate units since it has been held that use of a one piece construction instead of a multi-piece construction would be “merely a matter of obvious engineering choice” (In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)). As can be observed in Fig. 3, no mechanisms exist in the conduits between the close coupled heat exchanger (“Condenser”) and the super heater (“SuperHX”). Thus, simply connecting the close coupled heat exchanger (“Condenser”) directly to the super heater (“SuperHX”) as opposed to separating them by conduits would not have affected operation of the system. 
Therefore, it would have been prima facie obvious to modify the system taught by Pronske by simply combining the separate close coupled heat exchanger (“Condenser”) and super heater (“SuperHX”) to form one integral unit as opposed to two separate units since doing so would have been “merely a matter of obvious engineering choice”. Note that such modification would have necessarily resulted in the evaporator portion of the combined close coupled heat exchanger (which would be the combined portion that feeds line (59)) being configured to form super-heated steam as claimed. 

(In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)(A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, “that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.”)


Regarding Claim 3, Pronske teaches a system for generating steam (Fig. 3), comprising: 
	a direct steam generator (“Oxy-Fuel Combustor”) (see at least [0043] and Fig. 3) configured to generate saturated steam and combustion exhaust constituents from feedwater (see at least [0045] and Fig. 3);
	a close coupled heat exchanger (“Condenser”) fluidly coupled to the direct steam generator, the close coupled heat exchanger configured to route the saturated steam and combustion exhaust constituents through a condenser portion of the close coupled heat exchanger (portion that feeds conduit (54)) via a condenser side steam conduit (53) and configured to condense the saturated steam to form a condensate (see at least [0053]-[0056], [0061] and Fig. 3); 
	a pressure reducing device (the throttling valve disposed in conduit (54) as shown in Fig. 3) located downstream of the condenser portion of the close coupled heat exchanger (see Fig. 3) and fluidly coupled with a condenser side condensate conduit of the close coupled heat exchanger (portion of conduit (54) that is upstream from the valve disposed in line (54) as shown in Fig. 3) (see at least [0062] and Fig. 3); 
	a separation tank (“H2O Storage”) and water return system (system comprising conduit (55) and the pumps within conduit (55) as shown in Fig. 3) fluidly coupled to the pressure reducing device via an expansion conduit (portion of conduit (54) that is downstream from the valve disposed in line (54) as shown in Fig. 3), wherein the separation tank and water return system is configured to separate the combustion exhaust constituents from the condensate (via the “vent” - see at least [0017], [0055] and Fig. 3);	
	an evaporator portion of the close coupled heat exchanger (portion that feeds conduit (58)) fluidly coupled with the separation tank and water return system via an evaporator side condensate conduit (55), wherein the evaporator portion is configured to heat the condensate from the separation tank and water return system via heat transfer between the condenser portion and evaporator portion of the close coupled heat exchanger (see at least [0062] and Fig. 3). 
	Pronske fails to explicitly teach that the evaporator portion is configured to evaporate the condensate to form super-heated steam. However, Pronske does teach of a super heater (“SuperHX”), separate from the close coupled heat exchanger (“Condenser”), that is disposed directly adjacent to and in series with the close coupled heat exchanger (“Condenser”) that is configured to form super-heated steam (see at least [0016], [0061]-[0062] and Fig. 3). Thus, Pronske fails to explicitly teach that the close coupled heat exchanger and the super heater are one integral unit that is configured to form super-heated steam.  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply combined the separate close coupled heat exchanger (“Condenser”) and super heater (“SuperHX”), which are disposed directly adjacent to and in series with one another (as shown in Fig. 3), to form one integral unit as opposed to two separate units since it has been held that use of a one piece construction instead of a multi-piece construction would be “merely a matter of obvious engineering choice” (In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)). As can be observed in Fig. 3, no mechanisms exist in the conduits between the close coupled heat exchanger (“Condenser”) and the super heater (“SuperHX”). Thus, simply connecting the close coupled heat exchanger (“Condenser”) directly to the super heater (“SuperHX”) as opposed to separating them by conduits would not have affected operation of the system. 
Therefore, it would have been prima facie obvious to modify the system taught by Pronske by simply combining the separate close coupled heat exchanger (“Condenser”) and super heater (“SuperHX”) to form one integral unit as opposed to two separate units since doing so would have been “merely a matter of obvious engineering choice”. Note that such modification would have necessarily resulted in the evaporator portion of the combined close coupled heat exchanger (which would be the combined portion that feeds line (59)) being configured to form super-heated steam as claimed.  

(In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)(A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, “that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.”)


	Regarding Claim 6, Pronske also teaches that the feedwater includes produced water (“produced water”) (see at least [0014] and Fig. 3).

	Regarding Claim 7, Pronske also teaches that the feedwater includes produced water (“produced water”) and dirty makeup water (“water which is less than substantially pure” such as “effluent”) (see at least [0014], [0041]-[0042] and Fig. 3).

	Regarding Claim 8, Pronske also teaches that the feedwater includes produced water (“produced water”), dirty makeup water (“water which is less than substantially pure” such as “effluent”), and bitumen process pond water (“waste water coming from a discharge of some processing facility” that may contain “bitumen”) (see at least [0012], [0014], [0041]-[0042] and Fig. 3).
 
	Regarding Claim 10, Pronske teaches the system of Claim 1 (see the rejection for Claim 1) and also teaches that oxygen enriched air is used for combustion in the direct steam generator that includes a percentage of oxygen by volume in a range from 25% to 100% (Pronske discloses that pure “oxygen” is used - i.e. 100% Oxygen) (see at least [0035] and Fig. 3). 	
	Pronske fails to explicitly teach the separated combustion exhaust constituents includes a percentage of CO2 by volume in a range from 20% to 100%. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply configured the separated combustion exhaust constituents to include a percentage of CO2 by volume in a range from 20% to 100% as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
(“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); See also In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”).

In the instant case, the separated combustion exhaust constituents that are vented via the “vent” include a percentage of CO2 by volume (see at least [0053]-[0055] and Fig. 3) - thus the general conditions of the claim are disclosed in the prior art. The percentage of CO2 by volume is a result effective variable that is dependent upon the amount of “other non-condensable gases” (such as Argon and Oxygen) that are present in the “substantially pure” stream of CO2 (see at least [0053]-[0055]). Using “excess oxygen” to drive combustion when needed will decrease the percentage of CO2 by volume while maintaining combustion without the need for “excess oxygen” will increase the percentage of CO2 by volume. Thus, the percentage of CO2 by volume is a result effective variable that is readily changeable in the system taught by Pronske.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the amount of excess oxygen used if any in the system taught by Pronske such that the separated combustion exhaust constituents (which are already “substantially pure” CO2) would include a percentage of CO2 by volume in a range from 20% to 100% as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 11: The limitation “wherein the CO2 from the separated combustion exhaust constituents is injected into a SAGD well” is being interpreted as an intended use of the claimed system that a prior art system must be merely capable of doing to fulfill. In the instant case, Pronske teaches that the system is capable of injecting the separated combustion exhaust constituents into a SAGD well (see at least [0012], [0037], [0041], [0054] and Fig. 3). The system taught by Pronske accordingly meets this limitation as claimed. 

	Regarding Claim 12: The limitation “wherein the CO2 from the separated combustion exhaust constituents is injected into a storage location” is being interpreted as an intended use of the claimed system that a prior art system must be merely capable of doing to fulfill. In the instant case, Pronske teaches that the system is capable of injecting the CO2 from the separated combustion exhaust into a storage location (see at least [0012], [0037], [0041], [0054] and Fig. 3). The system taught by Pronske accordingly meets this limitation as claimed.

	Regarding Claim 13, Pronske also teaches of an additional heat exchanger (“Reheater”) that is fluidly coupled with the condenser condensate conduit and the separation tank and water return system (see at least [0061] and Fig. 3). 

	Regarding Claim 14, Pronske also teaches of an additional heat exchanger (“Reheater”) that is fluidly coupled with the separation tank to aid in reclaiming energy (see at least [0061] and Fig. 3).

	Regarding Claim 15, Pronske also teaches of an additional heat exchanger (HX) that is fluidly coupled with the separation tank (via the “Separator” and connecting conduits between the separation tank and the additional heat exchanger (HX) as shown in Fig. 3) to aid in reclaiming energy by transferring heat energy from the combustion exhaust constituents (produced in the direct steam generator (“Oxy-Fuel Combustor”)) to the direct steam generator feedwater (see at least [0060] and Fig. 3). 

	Regarding Claim 16, Pronske also teaches of a heat exchanger (“Polisher”) that is fluidly coupled between the evaporator side condensate conduit (55) and the separation tank and water return system (see at least [0018], [0062] and Fig. 3).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Pronske in view of Vinegar et al. (US 2003/0155111 A1) (hereinafter “Vinegar”). 
	Regarding Claim 4, Pronske teaches the system of Claim 1 (see the rejection for Claim 1) but fails to explicitly teach of a turbo expander that is configured to reclaim energy from the combustion exhaust constituents. However, such configuration is well known in the art. 
	Vinegar discloses a relatable system (Fig. 122) for the processing of an oil formation (see at least Abstract and Fig. 122). The system produces combustion constituents (“combustion products” including “C02”) (see at least [1459] and Fig. 122) that are ultimately fed to a turbo expander (1568). Vinegar teaches that it is advantageous to feed the combustion constituents to a turbo expander because it enables the system “to generate electricity” from those gases (see at least [1416] and Fig. 122). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have further modified the system taught by Pronske by configuring the system to feed the combustion constituents to a turbo expander that can produce electricity based on the teachings of Vinegar. Doing so would have enabled the system to generate useable electricity from the combustion constituents that would otherwise be wasted. Note that such modification would have necessarily resulted in the invention as claimed.

	Regarding Claim 5, Vinegar also teaches that the turbo expander is configured to generate electricity from the combustion exhaust constituents (see at least [1416], Fig. 122 and the rejection for Claim 4 above).

Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pronske in view of Burns et al. (US 2011/0185712  A1) (hereinafter “Burns”). 
	Regarding Claim 9, Pronske teaches the system of Claim 1 (see the rejection for Claim 1) but fails to explicitly teach of an embodiment wherein a separate superheater is in fluid communication with the evaporator portion of the close coupled heat exchanger via an evaporator steam conduit, wherein the superheater is configured to further heat the steam formed by the evaporator portion to improve the quality of the steam. However, such configuration is known in the art. 
	Burns discloses a relatable energy recovery system (Fig. 1A) that produces superheated steam for industrial purposes (see at least Abstract and Fig. 1A). The system comprises a plurality of heat evaporator portions (26) in addition to a plurality of superheaters (30) disposed in series and connected to one another via evaporator steam conduits wherein each superheater is configured to further heat steam formed by the evaporator portions to improve the quality of the steam (see at least [0080] and Fig. 18). Burns teaches that “The number of heat exchangers 26 and super heaters 30 may be varied depending upon the particular application, the input temperatures and the desired output temperatures and use to which the superheated steam is to be put” (see [0080] and Fig. 18).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system taught by Pronske by incorporating at least one additional superheater downstream from the close coupled heat exchanger and superheater combination taught by Pronske (as is presented above in the rejection for Claim 1) based on the teachings of Burns. Doing so would have enhanced the ability to achieve, inter alia, a desired superheated steam output temperature. Note that such modification would have necessarily resulted in a separate superheater being disposed in fluid communication with the evaporator portion of the close coupled heat exchanger via an evaporator steam conduit, wherein the superheater would be configured to further heat the steam formed by the evaporator portion thereby enabling improvement to the quality of the steam as claimed. 

	Regarding Claim 17, Pronske teaches the system of Claim 1 (see the rejection for Claim 1) in addition to the evaporator portion of the close coupled heat exchanger feeding an injection well pipe (pipe (59) that supplies steam to the “oil well”) (see at least [0041], [0062] and Fig. 3). Pronske fails to explicitly teach of an embodiment wherein a separate superheater is fluidly coupled between the evaporator portion of the close coupled heat exchanger and the injection well pipe. However, such configuration is known in the art.  
	Burns discloses a relatable energy recovery system (Fig. 1A) that produces superheated steam for industrial purposes (see at least Abstract and Fig. 1A). The system comprises a plurality of heat evaporator portions (26) in addition to a plurality of superheaters (30) disposed in series and connected to one another via evaporator steam conduits wherein each superheater is configured to further heat steam formed by the evaporator portions to improve the quality of the steam (see at least [0080] and Fig. 18). Burns teaches that “The number of heat exchangers 26 and super heaters 30 may be varied depending upon the particular application, the input temperatures and the desired output temperatures and use to which the superheated steam is to be put” (see [0080] and Fig. 18).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system taught by Pronske by incorporating at least one additional superheater downstream from the close coupled heat exchanger and superheater combination taught by Pronske (as is presented above in the rejection for Claim 1) based on the teachings of Burns. Doing so would have enhanced the ability to achieve, inter alia, a desired superheated steam output temperature. Note that such modification would have necessarily resulted in a separate superheater being fluidly coupled between the evaporator portion of the close coupled heat exchanger and the injection well pipe as claimed. 

Response to Arguments
The arguments filed 4/4/2022 have been fully considered but have not been found persuasive for the following reasons:

	Applicant has argued that the terms “a pressure reducing device” (from Claims 1-3) and “water return system” (from Claims 1-3) should not invoke 112(f) because “Applicant respectfully submits that the words of the claim, which the Examiner interprets under 112(f), are readily understood by persons of ordinary skill in the art to have a sufficiently definite meaning as the name for structure. Thus, Applicant respectfully submits that the claims should not be interpreted under 112(f).”.
	This argument is not persuasive because “a pressure reducing device” and a “water return system” each meet all three pongs of the test for 112(f) (as is presented above in this Office Action). Thus, Applicant’s assertion that “words of the claim, which the Examiner interprets under 112(f), are readily understood by persons of ordinary skill in the art to have a sufficiently definite meaning as the name for structure” is not germane to the test for 112(f). Moreover, each of these limitations could be manifested by a plurality of different structures or combinations of structures. For example, “a pressure reducing device” could be manifested by a bypass line, a bleed off line, an electronic solenoid valve, a manually operated valve or something else altogether. The same applies to a “water return system”.  Therefore, these arguments are not persuasive and the terms that have invoked 112(f) are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. If Applicant wishes for 112(f) not to be invoked, it is recommended that Applicant incorporate the actual structure of each 112(f) limitation into the claims. 

	Furthermore, Applicant’s arguments concerning the 103 rejections previously set forth with the Pronske reference are not persuasive. Applicant has argued that combining the close coupled heat exchanger and super heater of Pronske would not result in something that emits superheated steam. This is not persuasive because generating superheated steam is the main function of a super heater and Pronske explicitly teaches of a super heater. Thus, combining the close coupled heat exchanger and super heater of Pronske would necessarily result in something that emits superheated steam. Furthermore, Applicant’s argument that it wouldn't have been obvious to combine the close coupled heat exchanger and super heater of Pronske is not persuasive because Applicant has failed to provide any reason as to why simply connecting the close coupled heat exchanger directly to the super heater as opposed to separating them by conduits would have affected operation of the system and therefore would not have constituted an obvious matter of engineering design choice in view of “In re Larson” (as is presented above in the 103 section of this Office Action). As is clearly provided in the 103 section of this Office Action, simply connecting the existing close coupled heat exchanger directly to the existing super heater as opposed to separating them by conduits would not have affected operation of the system, would not have constituted an obvious matter of engineering design choice and would have necessarily resulted in the invention as claimed. Therefore, Applicant’s arguments are not persuasive. It is recommended that Applicant further amend the claims by incorporating additional structural limitations and/or features to endeavor to overcome the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Randolph (US 2014/0130498 A1) is considered relevant to this application in terms of structure and use. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523. The examiner can normally be reached M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        5/21/2022

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762